Citation Nr: 1046828	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-34 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for the cause of death of the 
Veteran.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to October 
1968.  The Veteran died in June 2005.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The appellant's claim was also denied in a December 2007 rating 
decision under 38 U.S.C.A. § 1151.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A. § 1116 (West 2002), VA announced a decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions: ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  On November 20, 2009, the Board 
was directed to stay action on all claims for service connection 
that could not be granted under current law but that potentially 
could be granted based on the planned new presumptions of service 
connection.  As such, this matter was subject to the 
aforementioned stay and a letter was sent to the appellant in May 
2010 to inform her of the stay.  Effective August 31, 2010, VA 
amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other 
chronic B-cell leukemias, Parkinson's disease, and ischemic heart 
disease to the list of diseases associated with exposure to 
certain herbicide agents.  Further, on October 29, 2010, the 
Secretary issued a memorandum lifting the stay of appeals 
affected by the new herbicide-related presumptions.  The 
memorandum notes that the stay of the adjudication of the 
affected claims is lifted effective October 30, 2010.  Therefore, 
the Board will proceed with adjudication of the appellant's 
claim.  




FINDINGS OF FACT

Ischemic cardiomyopathy, the cause of the Veteran's death, is 
presumed to be related to exposure to herbicides coincident with 
service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, when a Veteran dies from a service connected 
disability, the Secretary shall pay Dependency and Indemnity 
Compensation (DIC) for such Veteran's surviving spouse, children 
or parents.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.312(a).  The death 
of a Veteran will be considered as having been due to a service 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  Id.  A service connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  38 C.F.R. 
§ 3.312(c)(1).  In determining whether the service connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  Id.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Here, the appellant asserts that the Veteran's death should be 
service connected.  The Board notes that the appellant 
subsequently claimed service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1151.  As provided in this 
decision, the Board is granting the appellant's claim under the 
amended provisions of 38 C.F.R. § 3.309(e), therefore, 
entitlement under 38 U.S.C.A. § 1151 need not be addressed.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) 
(2010).  

In this case, the DD Form 214 shows that the Veteran served from 
November 1966 to October 1968.  Although the personnel file is 
not associated with the claims file, the DD Form 214 shows that 
the Veteran had 11 months and 28 days of foreign service and 
received the Vietnam Service Medal with 3 Bronze Stars, the 
National Defense Service Medal and the Republic of Vietnam 
Service Medal.  Further, the service treatment records show that 
the Veteran received medical treatment from June 1967 to January 
1968 at the 62d E.B.C. Aid Station R.V.N.  The Board finds that 
the evidence of record is sufficient to show that the Veteran 
served in Vietnam between January 9, 1962 and May 7, 1975.  The 
Board also notes that there is no affirmative evidence showing 
that the Veteran was not exposed to an herbicide agent in 
service.  As such, exposure to an herbicide agent is presumed.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected.  Those diseases are listed in 38 C.F.R. § 
3.309(e) (2010).  Effective August 31, 2010, VA amended 38 C.F.R. 
§ 3.309(e) to add ischemic heart disease to the list of diseases 
associated with exposure to certain herbicide agents.  The 
intended effect of this amendment was to establish presumptive 
service connection based on herbicide exposure.  See 38 C.F.R. §§ 
3.307, 3.309 (2010).  The amendment specified that ischemic heart 
disease included acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina.  Id.  Ischemic 
heart disease shall have become manifest to a degree of 10 
percent or more at any time after service.  See 38 C.F.R. § 
3.307.  

Here, the Veteran died in June 2005.  The Death Certificate shows 
that the immediate cause of death was acute coronary syndrome due 
to, or as a consequence of ischemic cardiomyopathy.  The VA 
treatment records show that the Veteran had a history of coronary 
artery disease and ischemic cardiomyopathy, status post 
myocardial infarction in 1997 and January 2005.  

As the competent medical evidence demonstrates that the immediate 
cause of death was due to or a consequence of ischemic 
cardiomyopathy, a condition specifically listed at 38 C.F.R. § 
3.309(e) as newly revised effective August 31, 2010, the cause of 
his death is legally presumed to have been caused by his presumed 
exposure to certain herbicide agents.  The Board finds that 
ischemic cardiomyopathy is presumed to be related to his exposure 
to herbicides coincident with his service in the Republic of 
Vietnam.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  As there is no 
substantial evidence of record to rebut these presumptions, 
entitlement to service connection for the cause of the Veteran's 
death is warranted.  See 38 U.S.C.A. §§ 1110, 1116, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (as 
amended effective August 31, 2010, at 75 Fed. Reg. 53,202 (August 
31, 2010), 3.312 (2010).  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


